Name: 80/354/EEC: Commission Decision of 7 March 1980 suspending the option provided for by Decision 78/642/EEC of authorizing imports of fresh meat from the Republic of Botswana
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  international trade;  Africa;  foodstuff
 Date Published: 1980-03-26

 Important legal notice|31980D035480/354/EEC: Commission Decision of 7 March 1980 suspending the option provided for by Decision 78/642/EEC of authorizing imports of fresh meat from the Republic of Botswana Official Journal L 079 , 26/03/1980 P. 0023 - 0023Commission Decisionof 7 March 1980suspending the option provided for by Decision 78/642/EEC of authorizing imports of fresh meat from the Republic of Botswana(80/354/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries [1], as last amended by Directive 77/98/EEC [2], and in particular Article 15 thereof,Whereas Council Decision 78/642/EEC [3], as last amended by Commission Decision 80/2/EEC [4], granted the Member States the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from the Republic of Botswana, taking into account in particular the existing health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into other unaffected regions ;Whereas information received from the authorities of the Republic of Botswana suggests that a new outbreak of foot-and-mouth disease has occurred in a region which was hitherto unaffected and which was intended to serve as a buffer zone to protect the regions authorized for the export of fresh meat to the Community; whereas this accordingly means that there is a serious danger that the disease will spread into the regions authorized for the export of fresh meat to the Community ;Whereas, until such time in particular as the results of the surveys required to ensure that the disease is not present in the regions which were authorized for export are available, it is necessary to suspend imports of fresh meat from the entire territory of the Republic of Botswana in order to avoid any risk of introducing this disease into the Community ;Whereas the suspension of imports from the Republic of Botswana will be reviewed in accordance with the changing situation in respect of the disease ;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION :Article 1The option provided for in Decision 78/642/EEC of authorizing imports of fresh meat from certain districts of the Republic of Botswana is hereby provisionally suspended.Article 2This Decision is addressed to the Member States.Done at Brussels, 7 March 1980.For the CommissionFinn GundelachVice-President[1] OJ No L 302, 31. 12. 1972, p. 28.[2] OJ No L 26, 31. 1. 1977, p. 81.[3] OJ No L 213, 3. 8. 1978, p. 15.[4] OJ No L 5, 9. 1. 1980, p. 7.--------------------------------------------------